Braley, J.
The offence of keeping intoxicating liquors for unlawful sale'may be established without evidence of either a sale or an attempt to sell. Commonwealth v. Tay, 146 Mass. 146. And, evidence having been introduced from which the jury could find •that the defendant wage earner had in his house a half barrel of sterling ale in which there was a faucet and an empty barrel which had contained ale and thirty-two packages, each of which contained sixteen half pint bottles of whiskey, and that no empty bottles were to be found about the premises, the judge rightly declined to order a verdict for the defendant or to direct an acquittal. Commonwealth v. Dolan, 121 Mass. 374. Commonwealth v. Atkins, 136 Mass. 160.
The instructions, which in substance embodied all the defendant’s requests except the first and third, carefully and sufficiently guarded the defendant’s rights, and the jury must have been satis*549fled that the defendant kept the liquors with the intent of making illegal sales. Commonwealth v. Martin, 162 Mass. 402. The judge for reasons previously stated could not have given the first request that on all the evidence the defendant was entitled to an acquittal.
The third request, that there is no evidence that the defendant illegally exposed any liquors for sale, also was inappropriate. While the R. L. c. 100, § 1, makes it a criminal offence for any person to sell or expose or keep for sale spirituous or intoxicating liquors unless duly licensed, and the complaint charges that the defendant “did expose and keep for sale intoxicating liquors,” proof of keeping with intent to sell was sufficient to sustain a conviction. Commonwealth v. Atkins, 136 Mass. 160.

Exceptions overruled.